Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED. ACTION
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “88” has been used to designate both fastener (FIG.10A) and fastener (FIG. 15).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the drain plug including drain channels of claim 40; the fastener covered by the bumper of claim 42 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Amendment/Specification
The amendment filed 10/6/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the plurality of drain channels on “an opposite surface” of claim 38; the plurality of drain channels aligned with the plurality of drain channels on the opposite surface of claim 39; the drain plug including drain channels of claim 40 (the specification seems to only state that the drain plug extends into the drain channels (see [00142])); the connection feature being T-shaped of claim 41 (the specification does not disclose the specific “T” shape and the drawings are not stated to be to scale); the fastener being covered by the bumper of claim 42; and the connection feature being perpendicular to a length of the drain plug of claim 43; and the axis of the retraction system offset from an axis of the spiral track of claim 37. Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 29, 38-39, and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 29 recites the limitations “the one or more tracks” in lines 2 and 3. There is insufficient antecedent basis for these limitations in the claim. 
Claim 38 recites “the one or more tracks” in line 1. There is insufficient antecedent basis for this limitation. 
Claim 42 recites the limitations “ta fastener” in line 1, “and “the drain cap” in line 1. There is insufficient antecedent basis for these limitations in the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 28-29 and 32, as best understood, are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Marvin et al. 
For claim 28, Marvin et al. (4210361) discloses a tonneau system comprising: 
i. a tonneau cover having a first side with a plurality of rollers and a second side with a plurality of rollers; 
ii. a first side track on the first side; and 
iii. a second side track on the second side; 
wherein the first side tracks on the first side and/or the second side tracks on the second side include a surface (generally the horizontal, topmost surface upon which the rollers 49 roll and in which a drain channel (such as 54 in FIG.10) sits;
wherein the plurality of rollers (49) roll over the surface during movement of the tonneau cover (see FIG.10 below). 

    PNG
    media_image1.png
    268
    385
    media_image1.png
    Greyscale

For claim 729, the plurality of rollers of the first side extend into the first side tracks on the first side, and the plurality of rollers on the second side extend into the second side tracks on the second side (as seen in FIG.10).  
For claim 32, the drain channel (FIG.10) is in fluid communication with one or more drain tubes (55) which guide fluid from the drain channel to a location external of a bed of a vehicle.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 35-36, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Marvin et al. as applied above in view of Gunter (5735637). 
For claim 835, Marvin et al. lack the tracks having a plurality of drain channels, as taught by Gunter as seen in FIG.2. The drain channels are spaced generally parallel to one another. 

    PNG
    media_image2.png
    359
    476
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Marvin et al. with drain channels as taught by Gunter in order to allow water to drain in spite of debris. 
Moreover, providing additional drain channels is obvious as a mere duplication of part involving only routine skill in the art. (See MPEP 2144.04 (iv) (B). Since applicant has not disclosed that having a plurality solves any stated problem (in the original disclosure) or is for any particular purpose, and it appears that a single drain channel would perform equally well. 

Claims 30-31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Marvin et al. in view of Wheatley (6126226). 
For claims 30-31, and 33, Marvin et al. lack the use of rail end caps, a feature taught by Wheatley as seen in FIGS.2,4 at 30,32. The end caps include drain holes (44, FIG.4) and a drain plug that extends into the drain channel. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Marvin et al. with end caps as taught by Wheatley in order to allow controlled drainage of water. 

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Marvin et al., as modified above, and further in view of Yue (2013/0114997). 
For claim 34, Marvin et al., as modified, lack the rail cap comprises a connection feature that receives a portion of a bumper, a feature taught by Yue as seen with the cushion member 132 (bumper) which is connected (attached to) connection surface (134). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Marvin et al., as modified, with a connection feature for a bumper as taught by Yue in order to cushion impact at the corner members (rail end caps). 

Claims 21-27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Marvin et al. in view of Tamblyn et al. and Bernardo. 
Marvin et al. disclose a tonneau system comprising: a. a tonneau cover (FIG.1), b. a canister (FIG.2) including: a retraction system including: a drive roller (23); a drive gear (24); and a bias member (26) that moves the drive roller and the drive gear to assist in moving the tonneau cover relative to the canister. 
Marvin et al. lack the canister including one or more tracks for guiding the tonneau cover within the canister during movement of the tonneau cover relative to the canister, a feature taught by Tamblyn et al. (4889381) as seen in FIG.2.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided the canister of Marvin et al. with tracks as taught by Tamblyn et al. in order to aid in movement of the tonneau cover between retracted and extended positions. 
Marvin et al., as modified, lack the drive roller located outside (offset from) the track, a feature taught by Bermardo (2019/0054809) as seen in FIG.4A.

    PNG
    media_image3.png
    389
    610
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to have shifted the positioning of the drive roller of Marvin et al., as modified, to be offset as taught by Bernardo in order to more easily access the components therefore. 
For claim 22, the tonneau cover includes a plurality of rollers (31, as seen in Marvin et al., as modified, in FIG.3) and the one or more drive gears are in indirect communication with the plurality of rollers.  
For claim 23, the plurality of rollers (31, FIG.3) are located on a bottom side of the tonneau cover. 
For claim 624, the one or more drive gears comprise teeth that are in communication with the tonneau cover. 
For claim 25, as best understood, Marvin et al., as modified, discloses the bias member is located exterior to the drive roller. 
For claim 26, the drive roller is supported between end plates (opposite sides, FIG.4). 
For claim 27, the bias member is configured to bias the one or more drive gears to assist in moving the tonneau cover relative to the canister.  

Allowable Subject Matter
Claims 40-41 and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 38-39, and 42 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) as amended have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616